Citation Nr: 0027224	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-08 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of the 
appellant's rights to Department of Veterans Affairs (VA) 
benefits under the provisions of 38 U.S.C.A. § 6103(a) (West 
1991).


INTRODUCTION

The veteran served on active duty from September 1941 until 
his death in May 1942, after having been taken prisoner of 
war by the Japanese Government.  The appellant is his widow.

The current appeal arose from a January 1999 determination of 
the VA Regional Office (RO) in Manila, Philippines.  

The RO determined that a decision to forfeit all of the 
appellant's rights to VA benefits that she may have been 
entitled to had been made on February 7, 1975, that such 
forfeiture permanently barred her from receiving any 
gratuitous benefits administered by VA, and that there was no 
administrative remedy within their jurisdiction for the 
revocation of the forfeiture declared against her.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  In February 1987 the Board affirmed a February 1978 Board 
decision that the appellant had forfeited her rights to VA 
benefits under 38 U.S.C. § 3503(a) (38 U.S.C.A. § 6103(a)).

2.  The evidence submitted since the February 1987 decision 
is either cumulative or irrelevant, or does not bear directly 
and substantially upon the specific matter under 
consideration, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1987 decision, wherein the Board upheld the 
forfeiture of the appellant's rights, claims and benefits 
under the laws administered by VA is final.  38 U.S.C. § 4004 
(1988) (38 U.S.C.A. § 7104 (West 1991));  38 C.F.R. § 19.155 
(1988) (38 C.F.R. § 20.1100 (1999)).

2.  Evidence received since the February 1987 decision 
wherein the Board upheld the forfeiture of the appellant's 
rights, claims and benefits under the laws administered by VA  
is not new and material, and the appellant's claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991);  
38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The evidence which was of record prior to the February 1987 
decision wherein the Board denied reopening the claim for 
revocation of the forfeiture of the appellant's rights to VA 
benefits under the provisions of 38 U.S.C.A. § 6103(a) is 
reported in pertinent part below.

In October 1970 the appellant applied for resumption of 
benefits previously discontinued when she could no longer be 
considered as the unremarried widow of the veteran.  
Previously, in August 1973 she was notified that benefits 
which were being paid to her as the unremarried widow of a 
veteran, had been terminated since she had been living in an 
apparent husband and wife relationship with FGR since 1953 
from which relationship three children were born.

In applying for restoration of benefits pursuant to Public 
Law 91-376, the appellant reported that in February 1972 she 
had not married nor was she living with any man in a husband 
and wife relationship on or after January 1, 1971.  However, 
she reported that she did have an unlawful marital affair 
with FGR from 1953 to 1963 at which time such relationship 
was terminated.  As a result of this relationship, she had 
given birth to one illegitimate child.

In a submitted declaration of marital status, the appellant 
reported that she had been married only once, and that such 
marriage was to the veteran.  

In a May 1972 affidavit FGR reported that he had lived as the 
appellant's "common-law" husband from 1953 to 1963.  He 
stated that he and the appellant had never married.  He 
reported that since 1963 he had not lived with the appellant.

Received in January 1973 was a affidavit from a community 
official advising that the appellant and FGR had lived 
together in an illicit relationship from 1959 to 1963.  
During that time they had one child.  After 1963 they had not 
been seen living together.

A VA field examination was conducted in July 1973 for the 
purpose of verifying whether the marital relationship between 
the appellant and FGR had been terminated, and to ascertain 
her marital status since January 1, 1971.  The report 
included her deposition wherein she testified that three 
children were born of the relationship with FGR, that after 
the birth of their last child, FGR left her and she had not 
seen him since that time, that she had not been legally 
married or lived with any man in a husband and wife 
relationship, and that since January 1, 1971, she had 
represented herself as a widow and not as the wife of any 
living man.  The appellant further testified that FGR had 
left her in 1961.  Additional depositions and interviews 
conducted with the members of the appellant's community  were 
to the combined effect that she and FGR had been living 
together in a husband and wife relationship for many years, 
and that they had represented themselves, and had been 
regarded as husband and wife.

In an August 1973 Administrative Decision the RO held that 
the statements made in support of the appellant's claim were 
false and accordingly the matter was presented for forfeiture 
consideration.

Received in 1974 were affidavits from four individuals which 
were to the combined effect that the appellant was not 
married or living with any man in an ostensible husband and 
wife relationship and that she was regarded in the community 
as the unremarried widow of the veteran.

In February 1975 the appellant was notified that she had 
forfeited all rights, claims and benefits under the laws 
administered by VA, pursuant to 38 U.S.C. § 3503(a) 
(38 U.S.C.A. § 6103(a)).

In February 1978 the Board denied the appeal seeking removal 
of forfeiture declared against the appellant.  The Board 
found, among other things, that in applying for restoration 
of widows' benefits, the appellant in February 1971 stated 
that she was not married or living with another man on 
January 1, 1971 or thereafter; she gave testimony to the 
above effect and submitted affidavits wherein other 
individuals gave the same testimony; she was living with 
another man in an ostensible husband-wife relationship on and 
after January 1, 1971, and as late as July 1973; and the 
evidence submitted by her was knowingly false and material 
for the purpose of obtaining a death benefits allowance from 
VA.

In March 1985 the appellant submitted a claim for removal of 
the forfeiture invoked against her.  A March 1985 affidavit 
from PN and GD shows they related they personally knew the 
appellant because she was a neighbor.  They stated that to 
the best of their knowledge and belief, she had never 
contracted marriage with FGR.

In an undated declaration FGR acknowledged it was true that 
he was living with the appellant as if they were married, 
even though no marriage ceremony had been performed.  He 
explained that the veteran was his uncle.  After the 
veteran's death, the appellant was left with two young 
orphans.  She was susceptible to being raped by the enemy.  
To avoid this danger, FGR said that he stood up for the 
appellant as her husband, cared for her small children, and 
worked for their livelihood.  

FGR added that when VA benefits were terminated in 1963, he 
understood that it was because of her relationship with him.  
He also stated it was his understanding that only his death 
could restore her benefits.  FGR advised that the appellant 
had never entertained his proposal to marry her since 1963, 
and that this was a great insult to her love and personal 
ego.  In view of this predicament, he stated that he 
capitulated and, by his declaration, gave her the freedom 
which would restore her benefits.

Received with the appellant's claim was a certificate showing 
she and the veteran had been married in 1939.  She 
subsequently submitted a certificate of her baptism in 1917, 
and a copy of a check in January 1985, with a letter from VA  
insurance service showing she was entitled to monthly 
payments for the class of insurance which was payable because 
of the veteran's death unless she remarried.

Received with the claimant's appeal were copies of various 
documents previously of record and a request to local 
officials to enact binding resolutions signed by FGR in March 
1986.  In compliance with his pledge to bestow freedom to the 
appellant, FGR asked for resolutions to the effect that he 
would leave her dwelling place and cease permanently 
cohabiting with her and establish rules and regulations to 
prevent him from disturbing her independence.  He also asked 
for a resolution to protect him from any harm from the 
veteran's children and the appellant's relatives.  The 
resolution was approved by the local council and an 
arbitration award was issued in June 1986, subject to 
objections after public notice.

In February 1987 the Board determined that a new factual 
basis had not been presented upon which to predicate 
revocation of the forfeiture previously declared against the 
appellant under 38 U.S.C. § 3503(a) (38 U.S.C.A. § 6103(a)).  

The Board found, among other things, that removal of the 
forfeiture declared against the appellant under 38 U.S.C. 
§ 3503(a) (38 U.S.C.A. § 6103(a)) was denied in February 1978 
by the Board, and that evidence received in support of 
reopening the claim for revocation of the forfeiture did not 
materially change the factual situation previously presented.

The evidence associated with the claims file subsequent to 
the February 1987 decision wherein the Board denied reopening 
the claim for revocation of the forfeiture of the appellant's 
rights to VA benefits under the provisions of 38 U.S.C.A. 
§ 6103(a) is reported in pertinent part below.

The appellant submitted a copy of the death certificate of 
FGR and associated burial-related documents.  She also 
submitted evidence of documentation referable to previously 
awarded Government life insurance benefits.  The appellant 
also submitted a letter dated in October 1998 wherein she 
denied ever having fraudulently obtained benefits from VA.


Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(a) (West 1991);  38 C.F.R. § 20.1100 (1999).

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made; and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 20.1105 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown. 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).


New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins that by the ruling in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit 
Court "effectively decoupled" the determinations of new and 
material evidence and well groundedness.


Thus, if the Board determines that additionally submitted 
evidence is "new and material," under 38 C.F.R. § 3.156(a), 
it must reopen the claim and perform the second and third 
steps in the three-step analysis, evaluating the claim for 
well groundedness in view of all the evidence, both new and 
old, and if appropriate, evaluating the claim on the merits.  
Elkins v. West, 12 Vet. App. 209 (1999).

Whoever knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by the Secretary (except 
pertaining to insurance benefits) shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary (except laws pertaining to insurance benefits).  
38 U.S.C.A. § 6103(a) (previously 38 U.S.C. § 3503(a))


Analysis

When a claim is finally denied by the Board, it may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7104(b).

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  



Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.

Evidence has been submitted which was not in the record at 
the time of the previous February 1987 Board decision.  This 
evidence consists of the death certificate of the man the 
appellant lived with as husband and wife, and burial-related 
documentation.  This evidence is new to the extent that it 
was not previously of record and considered by the Board in 
its February 1987 decision.  However, it is not material 
since it does not establish that the appellant acted without 
fraudulent intent in the circumstances which led to the 
February 1975 invocation of forfeiture.  

With respect to the statement of the appellant denying that 
she ever fraudulently procured VA benefits, it is merely an 
assertion previously advanced which was shown to be false as 
a result of an investigation by the RO.  This statement 
similarly does not establish that the appellant acted without 
fraudulent intent in the circumstances which led to the 
February 1975 invocation of forfeiture.

The appellant has requested consideration under 
"liberalizing criteria" which make possible payment of 
death pension benefits.  The invocation of forfeiture against 
the appellant is a precludes entitlement to VA benefits 
except in the case the laws governing the payment of 
insurance benefits.

Accordingly, the additional evidence submitted since the 
February 1987 Board decision is cumulative, does not 
otherwise bear directly and substantially upon the issue at 
hand, and by itself or in connection with evidence previously 
of record, is not so significant that it must be considered 
to fairly decide the merits of the claim.  
Trilles v. West, 13 Vet. App. 314 (2000).
As the Board noted earlier, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Elkins, 
supra.

As the additional evidence is not new and material, the first 
element has not been met.  Accordingly, the Board's analysis 
must end here as further analysis is neither required nor 
permitted.  Barnett, Butler, supra.


ORDER

The appellant, not having submitted new and material evidence 
to reopen the claim for revocation of the forfeiture of her 
rights to VA benefits under the provisions of 38 U.S.C.A. 
§ 6103(a), the appeal is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

